ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_05_EN.txt. 401




                DECLARATION OF JUDGE SALAM

[Original English Text]

  1. I maintain my position on the Court’s lack of jurisdiction in these
proceedings, as expressed in my dissenting opinion appended to the
Court’s Order of 23 July 2018 indicating provisional measures in the pres-
ent case. Consequently, I have voted in favour of the operative clause of
the present Order rejecting the requested measures as I am of the view
that it still lacks jurisdiction to do so.
  2. However, notwithstanding the Court’s statement that measures with
respect to the non-aggravation of a dispute can be indicated only as an
addition to speciﬁc measures to protect the rights of the parties (see para-
graph 28 of the present Order), I would like, in turn, to join the Court in
emphasizing the need for the Parties to refrain from any action which
might aggravate or extend the present dispute ; and I do so in keeping
with my above-mentioned opinion.

                                               (Signed) Nawaf Salam.




44

